DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/22/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on 03/22/2021 have been fully considered.
With regards to remarks about “Examiner’s Note” the arguments are not persuasive. The interpretation given in the “Examiner’s Note” is based on the specification of instant application. Appropriate references of page and line are cited for each cases. Applicant disagreed with the interpretation of the claims as expressed in the Examiner’s Note, but failed to provide any argument as to how they should be differently considered. Thus the examiner’s note is maintained.

With regards to arguments pertaining to the rejections under 112(b) the arguments are persuasive.

With the addition of “device screening yield map” in claim 1, 8 and 15 it is now specific the “yield map” that need to consider. The term “similar” has been deleted from the claim 6, 13, and 18. This deletion clarify and resolve the indefiniteness. Addition of term “same” in claim 13 also make it more specific about the distance.
The rejection of claim 1, 6, 8,13,15,18 under 112(b) is therefore withdrawn.

With regards to the arguments pertaining to the rejections under 103 the arguments are not persuasive. Examiner respectfully disagree for the following reason:
The claim 1, 8 and 15 are amended with the word “device screening yield map for device screening” .However the prior art already teaches this device screening and pointed out that the predictive model is applied to the full wafer map (David, Para [0032], “failed circuits will be marked or otherwise identified, e.g., stored in a file that represents a wafer map.” “a wafer map” not a portion of wafer map). The detail rejection is presented in “Claim Rejections - 35 USC § 103” of this Office action. 

Examiner’s Note
The claim includes a term “Machine Learning”. Neural network is a means of doing machine learning in which a computer learns to perform some tasks by analyzing training examples (Larry Hardesty,”Explained: Neural Network “, April 14, 2017, Page 2-“Weighty matters”, Line 1-4). Thus the term “Machine learning” is read in its broadest 
The claim includes a term “raw optical spectra data”. According to specification (Specification, PARA [0059], Line 3-5) of this application “raw optical spectra data “can be intensity vs wavelength”. For the examining purpose “raw optical spectra data” is interpreted as “intensity vs wavelength “data.
The claim includes a term “In-line wafer test”. According to the specification of this application in line wafer testing results contain test to measure “resistance” (Specification, PARA [0060], Line 2-3). For the examining purpose “In line wafer test” is interpreted as doing parametric tests such as measuring resistance value.
The claim includes a term “Logistic regression”. Logistic regression is basically a process of having binary outcome or way of showing results in either “1” or “0” (Hyeoun, “An Introduction to Logistic regression: From Basic Concepts to Interpretation with Particular attention to Nursing domain”, April 2013). Thus the term “Logistic regression” is read in its broadest reasonable interpretation and interpreted as “Binary or two way output” for the purpose of examination.

Claim Objections
Claims 1,8 and 15 are  objected to because of the following informalities:  
Applicant is advised to change following limitation in claim 1 to make the claim language more consistent with the existing specification.
“generating a defectiveness of devices to a full wafer map generated based on the received optical spectra data to obtain 
Similar change is advised for claim 8 and 15.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Wright (US 6773939 B1) (hereinafter Wright) in view of David (US 20170109646 A1) (hereinafter David) and further in view of Dorough et al. (US 20040210413 A1) (hereinafter Dorough).
Regarding Claim 1, Wright teaches 
a computer-implemented (COL 4, Line 17-18) method for machine learning (Fig 2. Element 230, COL 7, Line 32-35, the control model may be a relatively simple equation based model or a more complex model such as a “neural network”) enhanced optical-based ( COL3, Line 64-65[Wingdings font/0xE0]Optical hardware such as an ellipsometer and reflectometer) screening for in-line testing (ILT) (Fig. 2), comprising:
receiving optical spectra data (COL6, Line 4-12.Fig 5A-5C, Intensity vs wavelength), for a wafer-under-test (WUT) (Fig 2, element 205 is representing WUT and the optical data is created by scatterometry tool 220 ) by performing scatterometry (Fig 2, element 220  and Fig 4, element 220, COL 5, Line 30-33) on the wafer-under-test (Fig 2, element 205).
Wright is silent with regards to 
generating a device screening yield map for device screening by performing predictive model screening by applying a predictive model that characterizes a defectiveness of devices to a full wafer map generated based on the received optical spectra data to obtain  the device screening yield map with a confidence level for device screening; 
analyzing a plurality of devices associated with the wafer-under-test for defects based on the predictive model screening and identifying that a device associated with the WUT is defective or not based on the predictive model screening; and 
in response to determining that at least one of the plurality of devices is defective based on the analysis, dynamically modifying a the yield map associated with the WUT to generate a modified yield map, including reassigning at least one die to address fixed sampling location.
David teaches
generating a device (Para[0049], line 16-19, “The target (i.e. data from device) can come from tests that occur multiple times under different electrical and temperature conditions, and before and after device reliability stresses, such as burn-in, or tests that occur at a burn-in step) screening  yield map for device screening by performing predictive model screening (Para[0068] ,line 1-5, “Referring to FIG. 6, a flow chart illustrates a method 600 for creating and deploying a model (i.e. predictive model) to evaluate a semiconductor manufacturing process in order to correct for errors (i.e. screening bad or good device based on error to generate yield ) in a lithographic process, such as overlay errors and CD errors. In step 602, a target is selected”. According to Para [0068], line 17-18, “The target could also be semiconductor device performance data.”, also Fig 10, confidence metric  i.e. confidence level – block 1006 and Yield prediction i.e. yield map – block 1008 and 1010) By applying a predictive model (Fig 6, step 616- deploy that characterizes a defectiveness of devices to a full wafer map (Para [0032], line 1-7,”wafers are tested for functional defects for example applying test patters using a wafer probe. Failed circuits will be marked or otherwise identified i.e. stored in a file that represents a wafer map (i.e. a full wafer map) generated based on the received optical spectra data ( PARA [0068], Line 15-17,Table III- intensity is “optical spectra data” associated with a target ) to obtain the device screening yield map with a confidence  level for device screening ( Fig 10, confidence metric  i.e. confidence level – block 1006 and Yield prediction i.e. yield map – block 1008 and 1010); 
analyzing a plurality of devices associated with the wafer-under-test for defects (Para[0032],line 2-5, “all the individual integrated circuits (i.e. plurality of devices) that have been formed on the wafer (i.e. wafer under test) are tested for functional defects, for example, by applying test patterns using a wafer probe”) based on the predictive model screening ( PARA[0029], Line 10-14[Wingdings font/0xE0]  Data from prior production runs can be used to create a model for a target parameter, and data from a current production run can be input to the model to generate a prediction for the target parameter) and identifying that a device ( Fig 3A-3B, 4and 5A-5B shows and Para[0059]-[0063], discusses possible critical dimension (CD) errors and layer misalignment error )  associated with the WUT is defective or not based ( The errors presented in Fig 3A-3B, 4and 5A-5B shows and Para[0059]-[0063], are from device which is definitely part of a wafer under test(WUT) as explained in Para[0032], line 1-4, “Wafer test and sort occurs in step 104. After a wafer has been fabricated, all the individual integrated circuits on the predictive model screening (Fig 6, “deploy model”) ; and 
Therefore, it would have been obvious to one of ordinary skill in the art before  the effective filling date of the claimed invention to include performing predictive model screening by applying a predictive model based on the optical spectra data; determining whether a device associated with the wafer-under-test is defective based on the predictive model screening as taught by David into Wright with the expected benefit that  an effective predictive model based on machine learning process and algorithm to determine /predict wafer defects and yield and the use of that model would allow one to better  optimize overall wafer manufacturing process (David, PARA [0029]) .
However Wright and David are silent with regards to 
in response to determining that at least one of the plurality of devices is defective based on the analysis, dynamically modifying a the yield map associated with the WUT to generate a modified yield map, including reassigning at least one die to address fixed sampling location.
 Dorough teaches
 in response to determining that at least one of the plurality of device is defective (Para[0007], line 5-9, “A wide variety of tests, including resistance, capacitance, transistor characteristic, thermal characteristic, and other tests enable characterization of these new materials and circuits, as well as verification of performance in a based on the analysis, dynamically (Para [0012], line 2-3,”dynamic creation and modification of wafer test maps during a single test session .”) modifying ( Para [0012], line 9-11, “Moreover, wafer maps are created and modified upon parametric measurement values exceeding predefined thresholds or criteria during a testing session (i.e. parametric value exceeding threshold indicates that devices are defective)”) a yield map associated with the WUT (Para[0036], line 5-9, ““If results (i.e. test results) fall outside a defined tolerance for the threshold values (i.e. yield  associated with a WUT is not good), then the CWE 10ID is triggered and can dynamically alter, suspend, and/or initiate a newly created wafer test map (i.e. dynamically modify) using test plans and seeds from the test files data store 111”)  to generate  a modified yield map ( Para [0012], line 12-15, As new wafer maps (i.e. modified yield map) are developed and associated with geometric patterns, the geometric patterns and concomitant wafer maps are stored in a data repository for future use during other testing sessions.” Fig 2 presents –starting test with initial map 201 and modifying it to 203. This presentation of prior art  matches with Fig 5 and 6 of current application to show the modification by reassignment), including reassigning at least one die (Fig 2 , element 203, a ,b, c, d, e are various  test sites as mentioned in the bottom of the figure. The wafer map is re-created and test site for die has been changed its position from b to c) to address fixed sampling location (Fig 4 and Fig 5A-D are showing how to determine the fixed location. Based on Para [0044], the new test locations are selected based on absolute site location and new samples are selected for those locations.).
Dorough into Wright and David with expected benefit that the reassignment process will  minimize the development resources and processes during predefined testing sessions and make the test process reusable. (Dorough, PARA [0011]).

	Regarding Claim 2, the combined art of Wright, David, and Dorough teaches the method of claim 1, 
David further teaches 
further comprising training the predictive model  (Fig 6, element 612 and element 614) based on data including raw optical spectra data ( PARA[0073], Line 1-3, “intensity at a given wavelength”) and in-line wafer testing results ( PARA [0075], Line 17-19, “of in-situ spectral data (i.e. in line) include reflectometry from the wafer, optical emissions spectra (OES)”). 

Regarding Claim 3, the combined art of Wright, David, and Dorough teaches the method of claim 2, 
David further teaches 
wherein training the predictive model further includes using a two-class classification algorithm (Fig 13, 14 and Fig 10. Binary or two class classification is used to yield prediction where there are two matrices 1 and 0).

Regarding Claim 4, the combined art of Wright, David, and Dorough teaches 
the method of claim 3,
David further teaches 
 wherein training the predictive model further includes using logistic regression (PARA [0098], Line 1-5, “The algorithm can be classification or regression”).

Regarding Claim 5, the combined art of Wright, David, and Dorough teaches 
 the method of claim 1,
David further teaches 
 further comprising updating (PARA [0144], Line 10-15, “re-training the model”) the predictive model 
Dorough further teaches
based on modified yield map (Para [0012], line 12-15, “As new wafer maps (i.e. modified yield map) are developed and associated with geometric patterns, the geometric patterns and concomitant wafer maps are stored in a data repository for future use during other testing sessions.”).

Regarding Claim 6 the combined art of Wright, David, and Dorough teaches 
 the method of claim 1, 
Dorough further teaches 
wherein dynamically modifying (Fig. 2 )  the yield map further includes reassigning the at least one die to at least one next die (Fig 2 , element 203, a ,b, c, d ,e are various  of the wafer-under-test (Fig. 2, wafer under test -201).

Regarding Claim 7 the combined art of Wright, David, and Dorough teaches the method of claim 1,
David further teaches 
 further comprising performing full in-line testing ( David , Fig 7 ,element 740, PARA[0088], Line 12-16, “In line or in-situ measurement”) on the wafer-under test 
Dorough further teaches 
performing full in-line testing (Para [0015], “lot runtime i.e. testing session”) on the wafer-under test (Fig 2, element 201 –wafer under test) based on modified yield map (Para [0012], line 12-15, “As new wafer maps (i.e. modified yield map) are developed and associated with geometric patterns, the geometric patterns and concomitant wafer maps are stored in a data repository for future use during other testing sessions.”).

Regarding Claim 8, Wright teaches 
a system for machine learning enhanced (Fig 2. Element 230, COL 7, Line 32-35, the control model may be a relatively simple equation based model or a more complex model such as a “neural network”) optical-based (COL3, Line 64-65[Wingdings font/0xE0]Optical hardware such as an ellipsometer and reflectometer) screening for in-line wafer testing (Fig. 2), comprising:
 a memory device for storing program code (COL4, line 31-34); 
and at least one processor operatively coupled to the memory device and configured to execute program code (COL 4, Line 17-24) stored on the memory device to:
 receive optical spectra data (COL6, Line 4-12.Fig 5A-5C , Intensity vs wavelength ) for a wafer-under-test (WUT) Fig 2, element 205 is representing WUT and the optical data is created by scatterometry tool 220 ) by performing scatterometry (Fig 2, element 220  and Fig 4, element 220, COL 5, Line 30-33) on the wafer-under-test (Fig 2, element 205).
Wright is silent with regards to 
generate a device screening yield map for device screening by performing predictive model screening by applying a predictive model that characterizes a defectiveness of devices to a full wafer map generated based on the received optical spectra data to obtain [[a]] the device screening yield map with a confidence level for device screening; 
analyze a plurality of devices associated with the wafer-under-test for defects based on the predictive model screening and identifying that a device associated with the WUT is defective or not based on the predictive model screening; and 
in response to determining that at least one of the plurality of devices is defective based on the analysis, dynamically modify a  yield map associated with the WUT to generate a modified yield map, including reassigning at least one die to address fixed sampling location.
David teaches
generate a device (Para[0049], line 16-19, “The target (i.e. data from device) can come from tests that occur multiple times under different electrical and temperature conditions, and before and after device reliability stresses, such as burn-in, or tests that occur at a burn-in step) screening  yield map for device screening by performing predictive model screening (Para[0068] ,line 1-5, “Referring to FIG. 6, a flow chart illustrates a method 600 for creating and deploying a model (i.e. predictive model) to evaluate a semiconductor manufacturing process in order to correct for errors (i.e. screening bad or good device based on error to generate yield ) in a lithographic process, such as overlay errors and CD errors. In step 602, a target is selected”. According to Para [0068], line 17-18, “The target could also be semiconductor device performance data.”) By applying a predictive model (Fig 6, step 616- deploy model) that characterizes a defectiveness of devices to a full wafer map (Para [0032], line 1-7,”wafers are tested for functional defects for example applying test patters using a wafer probe. Failed circuits will be marked or otherwise identified i.e. stored in a file that represents a wafer map (i.e. a full wafer map) generated based on the received optical spectra data ( PARA [0068], Line 15-17,Table III- intensity is “optical spectra data” associated with a target ) to obtain the device screening yield map with a confidence  level for device screening ( Fig 10, confidence metric  i.e. confidence level – block 1006 and Yield prediction i.e. yield map – block 1008 and 1010); 
analyze a plurality of devices associated with the wafer-under-test for defects (Para[0032],line 2-5, “all the individual integrated circuits (i.e. plurality of devices) based on the predictive model screening ( David ,PARA[0029], Line 10-14[Wingdings font/0xE0]  Data from prior production runs can be used to create a model for a target parameter, and data from a current production run can be input to the model to generate a prediction for the target parameter) and identifying that a device ( Fig 3A-3B, 4and 5A-5B shows and Para[0059]-[0063], discusses possible critical dimension (CD) errors and layer misalignment error )  associated with the WUT is defective or not based ( The errors presented in Fig 3A-3B, 4and 5A-5B shows and Para[0059]-[0063], are from device which is definitely part of a wafer under test(WUT) as explained in Para[0032], line 1-4, “Wafer test and sort occurs in step 104. After a wafer has been fabricated, all the individual integrated circuits that have been formed on the wafer are tested for functional defects, for example, by applying test patterns using a wafer probe. Circuits may either pass or fail (i.e. defective or not)the testing procedure” ) on the predictive model screening (Fig 6, “deploy model”) ; and 
Therefore, it would have been obvious to one of ordinary skill in the art before  the effective filling date of the claimed invention to include performing predictive model screening by applying a predictive model based on the optical spectra data; determining whether a device associated with the wafer-under-test is defective based on the predictive model screening as taught by David into Wright with the expected benefit that  an effective predictive model based on machine learning process and algorithm to determine /predict wafer defects and yield and the use of  (David, PARA [0029]) .
However Wright and David are silent with regards to 
in response to determining that at least one of the plurality of devices is defective based on the analysis, dynamically modifying a the yield map associated with the WUT to generate a modified yield map, including reassigning at least one die to address fixed sampling location.
 Dorough teaches
 in response to determining that at least one of the plurality of device is defective (Para[0007], line 5-9, “A wide variety of tests, including resistance, capacitance, transistor characteristic, thermal characteristic, and other tests enable characterization of these new materials and circuits, as well as verification of performance in a production environment.”)
based on the analysis, dynamically (Para [0012], line 2-3,”dynamic creation and modification of wafer test maps during a single test session.”) modifying ( Para [0012], line 9-11, “Moreover, wafer maps are created and modified upon parametric measurement values exceeding predefined thresholds or criteria during a testing session (i.e. parametric value exceeding threshold indicates that devices are defective)”) a yield map associated with the WUT (Para[0036], line 5-9, “If results (i.e. test results) fall outside a defined tolerance for the threshold values (i.e. yield  associated with a WUT is not good), then the CWE 10ID is triggered and can dynamically alter, suspend, and/or initiate a newly created wafer test map (i.e. dynamically modify) using test plans and seeds from the test files data store 111”)  to generate  a modified yield map ( Para [0012], line 12-15, As new wafer maps (i.e. modified yield map) are developed and associated with geometric patterns, the geometric patterns and concomitant wafer maps are stored in a data repository for future use during other testing sessions.” Fig 2 presents –starting test with initial map 201 and modifying it to 203. This presentation of prior art  matches with Fig 5 and 6 of current application to show the modification by reassignment), including reassigning at least one die (Fig 2 , element 203, a ,b, c, d, e are various  test sites as mentioned in the bottom of the figure. The wafer map is re-created and test site for die has been changed its position from b to c) to address fixed sampling location (Fig 4 and Fig 5A-D are showing how to determine the fixed location. Based on Para [0044], the new test locations are selected based on absolute site location and new samples are selected for those locations.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the teaching of if the device is determined to be defective, dynamically modifying a yield map associated with the wafer-under-test, including reassigning at least one die as taught by Dorough into Wright and David with expected benefit that the reassignment process will  minimize the development resources and processes during predefined testing sessions and make the test process reusable. (Dorough, PARA [0011]).
Regarding Claim 9, the combined art of Wright, David, and Dorough teaches   the system of claim 8,
David further teaches 
 wherein the at least one processor is further configured to execute program code stored on the memory device to train (Fig 6, element 612) the predictive model based on data including raw optical spectra data (PARA [0073], Line 1-3, “intensity at a given wavelength”) and in-line wafer testing results (PARA [0075], Line 17-19, “of in-situ spectral data include reflectometry from the wafer, optical emissions spectra (OES)”). 
Regarding Claim 10, the combined art of Wright, David, and Dorough teaches the system of claim 9, 
David further teaches 
wherein the at least one processor device is further configured to train the predictive model by using a two-class classification algorithm (Fig 13, 14 and Fig 10. Binary or two class classification is used to yield prediction where there are two matrices 1 and 0).
Regarding Claim 11, the combined art of Wright, David, and Dorough teaches the system of claim 10, 
David further teaches 
wherein the at least one processor device is further configured to train the predictive model by using logistic regression (PARA [0098], Line 1-5).
Regarding Claim 12, the combined art of Wright, David, and Dorough teaches the system of claim 8,
David further teaches 
 wherein the at least one processor is further configured to execute program code stored on the memory device to update (PARA [0144], Line 10-15) the predictive model based on modified yield map (Para [0012], line 12-15, “As new wafer maps (i.e. 
Regarding Claim 13 the combined art of Wright, David, and Dorough teaches the system of claim 8,
Dorough further teaches 
 the at least one processor is further configured to dynamically modify (Fig. 2 ) the yield map further includes reassigning the at least one die to at least one next die (Fig 2 , element 203, a ,b, c, d ,e are various  test sites as mentioned in the bottom of the figure. The wafer map is re-created and test site for die has been changed its position from b to c) with a same distance from the center of the wafer-under-test (Fig. 3C shows recreated modified map. Fig 4 shows how the recreation condition is selected. According to Para [0068], test site Ri is selected using the equation where x0 and yo is the center (Based on Para [0066]). The equation shows maintaining same distance from center).
Regarding Claim 14 the combined art of Wright, David, and Dorough teaches the system of claim 8,
David further teaches 
 wherein the at least one processor is further configured to execute program code stored on the memory device to perform full in-line testing (Fig 7 ,element 740, PARA[0088], Line 12-16,”In line or in-situ measurement “)on the wafer-under test based on modified yield map (Para [0012], line 12-15, “As new wafer maps (i.e. modified yield map) are developed and associated with geometric patterns, the geometric patterns and  .
Regarding Claim 15, Wright teaches 
a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method for machine teaching enhanced (Fig 2. Element 230, COL 7, Line 32-35, the control model may be a relatively simple equation based model or a more complex model such as a “neural network”) optical-based (COL3, Line 64-65[Wingdings font/0xE0]Optical hardware such as an ellipsometer and reflectometer )screening for in-line wafer testing,( Fig. 2), the method performed by the computer comprising
receiving  optical spectra data (Wright ,COL6, Line 4-12.Fig 5A-5C , Intensity vs wavelength )for a wafer-under-test (WUT) ((Fig 2, element 205 is representing WUT and the optical data is created by scatterometry tool 220 ) by performing scatterometry (Fig 2, element 220  and Fig 4, element 220, COL 5, Line 30-33) on the wafer-under-test (Fig 2, element 205).
Wright is silent with regards to
generating a device screening yield map for device screening by performing predictive model screening by applying a predictive model that characterizes a defectiveness of devices to a full wafer map generated based on the received optical spectra data to obtain the device screening yield map with a confidence level for device screening; 
analyzing a plurality of devices associated with the wafer-under-test for defects based on the predictive model screening and identifying that a device associated with the WUT is defective or not based on the predictive model screening; and 
in response to determining that at least one of the plurality of devices is defective based on the analysis, dynamically modifying a the yield map associated with the WUT to generate a modified yield map, including reassigning at least one die to address fixed sampling location.
David teaches 
generating a device (Para[0049], line 16-19, “The target (i.e. data from device) can come from tests that occur multiple times under different electrical and temperature conditions, and before and after device reliability stresses, such as burn-in, or tests that occur at a burn-in step) screening  yield map for device screening by performing predictive model screening (Para[0068] ,line 1-5, “Referring to FIG. 6, a flow chart illustrates a method 600 for creating and deploying a model (i.e. predictive model) to evaluate a semiconductor manufacturing process in order to correct for errors (i.e. screening bad or good device based on error to generate yield ) in a lithographic process, such as overlay errors and CD errors. In step 602, a target is selected”. According to Para [0068], line 17-18, “The target could also be semiconductor device performance data.”) By applying a predictive model (Fig 6, step 616- deploy model) that characterizes a defectiveness of devices to a full wafer map (Para [0032], line 1-7,”wafers are tested for functional defects for example applying test patters using a wafer probe. Failed circuits will be marked or otherwise a wafer map (i.e. a full wafer map) generated based on the received optical spectra data ( PARA [0068], Line 15-17,Table III- intensity is “optical spectra data” associated with a target ) to obtain the device screening yield map with a confidence  level for device screening ( Fig 10, confidence metric  i.e. confidence level – block 1006 and Yield prediction i.e. yield map – block 1008 and 1010); 
analyzing a plurality of devices associated with the wafer-under-test for defects (Para[0032],line 2-5, “all the individual integrated circuits (i.e. plurality of devices) that have been formed on the wafer (i.e. wafer under test) are tested for functional defects, for example, by applying test patterns using a wafer probe”) based on the predictive model screening ( David ,PARA[0029], Line 10-14[Wingdings font/0xE0]  Data from prior production runs can be used to create a model for a target parameter, and data from a current production run can be input to the model to generate a prediction for the target parameter) and identifying that a device ( Fig 3A-3B, 4and 5A-5B shows and Para[0059]-[0063], discusses possible critical dimension (CD) errors and layer misalignment error )  associated with the WUT is defective or not based ( The errors presented in Fig 3A-3B, 4and 5A-5B shows and Para[0059]-[0063], are from device which is definitely part of a wafer under test(WUT) as explained in Para[0032], line 1-4, “Wafer test and sort occurs in step 104. After a wafer has been fabricated, all the individual integrated circuits that have been formed on the wafer are tested for functional defects, for example, by applying test patterns using a wafer probe. Circuits may either pass on the predictive model screening (Fig 6, “deploy model”) ; and 
in response to determining that at least one of the plurality of devices is defective based on the analysis, dynamically modifying a the yield map associated with the WUT to generate a modified yield map, including reassigning at least one die to address fixed sampling location.
Therefore, it would have been obvious to one of ordinary skill in the art before  the effective filling date of the claimed invention to include performing predictive model screening by applying a predictive model based on the optical spectra data; determining whether a device associated with the wafer-under-test is defective based on the predictive model screening as taught by David into Wright with the expected benefit that  an effective predictive model based on machine learning process and algorithm to determine /predict wafer defects and yield and the use of that model would allow one to better  optimize overall wafer manufacturing process (David, PARA [0029]) .
However Wright and David are silent with regards to 
in response to determining that at least one of the plurality of devices is defective based on the analysis, dynamically modifying a the yield map associated with the WUT to generate a modified yield map, including reassigning at least one die to address fixed sampling location.
 Dorough teaches
 in response to determining that at least one of the plurality of device is defective (Para[0007], line 5-9, “A wide variety of tests, including resistance, capacitance, 
based on the analysis, dynamically (Para [0012], line 2-3,”dynamic creation and modification of wafer test maps during a single test session.”) modifying ( Para [0012], line 9-11, “Moreover, wafer maps are created and modified upon parametric measurement values exceeding predefined thresholds or criteria during a testing session (i.e. parametric value exceeding threshold indicates that devices are defective)”) a yield map associated with the WUT (Para[0036], line 5-9, “If results (i.e. test results) fall outside a defined tolerance for the threshold values (i.e. yield  associated with a WUT is not good), then the CWE 10ID is triggered and can dynamically alter, suspend, and/or initiate a newly created wafer test map (i.e. dynamically modify) using test plans and seeds from the test files data store 111”)  to generate  a modified yield map ( Para [0012], line 12-15, As new wafer maps (i.e. modified yield map) are developed and associated with geometric patterns, the geometric patterns and concomitant wafer maps are stored in a data repository for future use during other testing sessions.” Fig 2 presents –starting test with initial map 201 and modifying it to 203. This presentation of prior art  matches with Fig 5 and 6 of current application to show the modification by reassignment), including reassigning at least one die (Fig 2 , element 203, a ,b, c, d, e are various  test sites as mentioned in the bottom of the figure. The wafer map is re-created and test site for die has been changed its position from b to c) to address fixed sampling location (Fig 4 and Fig 5A-D are showing how to determine the fixed location. Based on Para [0044], the new test .
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the teaching of if the device is determined to be defective, dynamically modifying a yield map associated with the wafer-under-test, including reassigning at least one die as taught by Dorough into Wright and David with expected benefit that the reassignment process will  minimize the development resources and processes during predefined testing sessions and make the test process reusable. (Dorough, PARA [0011]).
Regarding Claim 16, the combined art of Wright, David, and Dorough teaches to the computer program product of claim 15,
David further teaches 
 further comprising training (Fig 6, element 612) the predictive model based on data including raw optical spectra data (PARA [0073], Line 1-3, “intensity at a given wavelength”) and in-line wafer testing results ( PARA [0075], Line 17-19, “of in-situ spectral data include reflectometry from the wafer, optical emissions spectra (OES)”). 
Regarding Claim 17, the combined art of Wright, David, and Dorough teaches to the computer program product of claim 16,
David further teaches 
 wherein training the predictive model further includes using a two-class classification algorithm (Fig 13, 14 and Fig 10. Binary or two class classification is used to yield prediction where there are two matrices 1 and 0) or logistic regression (PARA [0098], Line 1-5). 
 Claim 18, the combined art of Wright, David, and Dorough teaches the computer program product of claim 17, 
Dorough further teaches 
wherein dynamically modifying (Fig. 2 ) the yield map further includes reassigning the at least one die to at least one next die (Fig 2 , element 203,die changes it position from b to c) of the wafer-under-test  (Fig. 4, PARA [0063]).
Regarding Claim 19, the combined art of Wright, David, and Dorough teaches the computer program product of claim 15,
David further teaches 
 further comprising updating (DAVID, PARA [0144], Line 10-15) the predictive model 
Dorough further teaches
updating the predictive model based on modified yield map. (Para [0012], line 12-15, “As new wafer maps (i.e. modified yield map) are developed and associated with geometric patterns, the geometric patterns and concomitant wafer maps are stored in a data repository for future use during other testing sessions.”) (Teaching part in bold).
Regarding Claim 20, the combined art of Wright, David, and Dorough teaches the computer program product of claim 15, 
David further teaches 
further comprising performing full in-line testing (Fig 7, element 740, PARA [0088], Line 12-16,”In line or in-situ measurement “) on the wafer-under test 
Dorough further teaches 
modified yield map ( Para [0012], line 12-15, “As new wafer maps (i.e. modified yield map) are developed and associated with geometric patterns, the geometric patterns and concomitant wafer maps are stored in a data repository for future use during other testing sessions.”).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


AEYSHA. SULTANA
Examiner
Art Unit 2862

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862